


THIRD LEASE AMENDMENT


THIS THIRD LEASE AMENDMENT (“Amendment”) is executed as of this 1st day of
March, 2013, by and between 4300 VENTURE 34910 LLC, a Delaware limited liability
company (“Landlord”), and eTAILDIRECT LLC, a Delaware limited liability company
(“Tenant”).


Background:
A.    Landlord and Tenant entered into a certain Industrial Lease - Net dated as
of October 1, 2007 (the “Initial Lease”), as amended by that certain First Lease
Amendment dated September 29, 2009 (the “First Amendment”), and as further
amended by that Second Lease Amendment dated November 29, 2010, whereby Tenant
leased from Landlord and Landlord leased to Tenant certain premises now
consisting of approximately 631,396 square feet of first floor space plus
approximately 100,000 square feet of basement space (collectively the “Leased
Premises”), all located in Building 3 of the Columbus International Aircenter
(the “Building”), commonly known as 4134 East Fifth Avenue in the City of
Columbus, County of Franklin, State of Ohio;
B.     Landlord and Tenant desire to amend the Lease to, among other things,
provide for the demise of approximately 40,000 additional square feet located
immediately east of and adjacent to the Leased Premises (the “Expansion Space”).
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby agree that the Initial Lease is amended as follows:
1.Delivery of the Expansion Space. The “Expansion Space” is shown on Exhibit A-3
hereto and incorporated herein. The Delivery Date for the Expansion Space shall
be March 1, 2013, and Landlord shall deliver the Expansion Space on such date,
free and clear of any other occupancy rights. Upon delivery, the Expansion Space
shall be a part of the Leased Premises for all purposes under the Lease. The
later of the date Landlord so delivers the Expansion Space and March 1, 2013
shall be the “Effective Date”.


2.Revised Delivery Schedule for Expansions of the Leased Premises; Revised Rent.


(a)
As of the Effective Date, the table set forth in Section 1.2 is hereby deleted
and restated:

Date of Delivery by Landlord
Square Footage Delivered
Total Square Footage (1st Flr.)
Basement Square Footage
Expansion Space Square Footage
October 1, 2007
267,450
267,450
—
—
September 1, 2010
79,270
346,720
—
—
December 1, 2010
8,073
354,793
—
—
June 1, 2011
186,571
541,364
—
—
March 1, 2012
100,000
541,364
100,000
—
September 1, 2012
90,032
631,396
100,000
—
March 1, 2013
40,000
631,396
100,000
40,000



(b)
As of the Effective Date, the table set forth in Section 1.6(b) is hereby
deleted and restated as set forth on Schedule 1.6(b), attached hereto and
incorporated herein.

(c)
Upon Tenant's receipt of a fully-executed original of this Amendment, Tenant
shall pay to Landlord $853,558.00 (the “Compromise Payment”). The Compromise
Payment is an





--------------------------------------------------------------------------------




amount agreed upon by Landlord and Tenant as settlement in full to resolve and
compromise through December 31, 2012 all rents, charges, fees, costs and amounts
owned, due, accruing, estimated or charged prior to such date of every kind
relating to the Leased Premises as between Landlord and Tenant, including but
not limited to Annual Rent, Impositions, Landlord's Maintenance Costs, common
area charges, utility charges as to both common areas and Leased Premises, real
estate tax charges, insurance charges and maintenance/repair expenses.
3.Tenant's Work; Landlord's Approval. Landlord shall deliver the Expansion Space
broom clean and free of all prior tennis court and related improvements and
fixtures, including without limitation the removal of the fencing, asphalt and
aggregate located upon the Expansion Space. Landlord further agrees that the
structure, roof, foundation, slab, utilities and building systems of the
Expansion Space shall be delivered in good working order and in compliance with
all applicable laws. Tenant shall build out the Expansion Space in full
compliance with Section 9.4 of the Lease (Alterations) and in accordance with
the plans and specifications to be approved by Landlord. Tenant acknowledges
that Tenant's work shall include designing and installing modifications to the
life-safety corridor located within the Expansion Space, which work shall be in
compliance with applicable laws and subject to Landlord's prior approval. At
Tenant's cost, Tenant shall furnish all fixturing and other improvements needed
for Tenant's use. Landlord shall have no obligation to perform improvements to
the Expansion Space nor any obligation to contribute to or reimburse expenses
relating to the improvements in the Expansion Space.


4.Representations and Warranties.


(a)     Tenant represents and warrants to Landlord as follows: (i) The
execution, delivery and performance of this Amendment will not result in any
breach of, or constitute any default under, any agreement or other instrument to
which Tenant is a party or by which Tenant might be bound; (ii) The execution,
delivery and performance by Tenant of this Amendment have been duly authorized
by Tenant, and there are no third party consents required for Tenant to enter
into this Amendment or to perform its obligations hereunder; and (iii) The
person executing this Amendment on behalf of Tenant represents and warrants that
such person is duly authorized to act on behalf of Tenant in executing this
Amendment, and that this Amendment constitutes a valid and legally binding
obligation of Amendment enforceable against Tenant in accordance with its terms.


(b)     Landlord hereby represents and warrants to Tenant as follows: (i) The
execution, delivery and performance of this Amendment will not result in any
breach of, or constitute any default under, any agreement or other instrument to
which Landlord is a party or by which Landlord or the Leased Premises might be
bound and will not result in the imposition of any lien or encumbrance against
the Leased Premises or the Lease; (ii) The execution, delivery and performance
by Landlord of this Amendment have been duly authorized by Landlord, and all
third party consents required for this Amendment have been obtained by Landlord,
specifically including but not limited to the consent and approval of Landlord's
mortgage lender, if any; and (iii) The person executing this Amendment on behalf
of Landlord represents and warrants that such person is duly authorized to act
on behalf of Landlord in executing this Amendment, and that this Amendment
constitutes a valid and legally binding obligation of Landlord enforceable
against Landlord in accordance with its terms.
5.Incorporation of Background. The above Background paragraphs are hereby
incorporated into this Amendment as if fully set forth herein.


6.Definitions; Definition of Lease. Except as otherwise provided herein, the
capitalized terms used in this Amendment shall have the definitions set forth in
the Initial Lease. As used in the Initial Lease and herein, “Lease” shall mean
the Initial Lease and First Lease Amendment as modified by and together with
this Amendment.
7.Entire Agreement. The Lease, as amended by this Amendment, constitutes the
entire agreement between Landlord and Tenant regarding the Lease and the subject
matter contained herein and




--------------------------------------------------------------------------------




supersedes any and all prior and/or contemporaneous oral or written
negotiations, agreements or understandings.


8.Lease Ratification. The Lease, as modified herein, is in full force and
effect, and the parties hereby ratify the same. Each party represents and
warrants to the other that there is no existing default under the Lease and that
there is no event which, with the giving or notice or passage of time, would
constitute a default under the Lease. The Lease and this Amendment shall be
binding upon the parties and their respective successors and assigns. To the
extent the terms and conditions of the Lease conflict with or are inconsistent
with this Amendment, the terms and conditions of this Amendment shall control.


9.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed a part of an original and all of which together shall constitute
one agreement. Signature pages may be detached from the counterparts and
attached to a single copy of this Amendment to form one document.


10.DSW's Consent to Amendment; Ratification of Guaranty. DSW Inc. has, and
assumes, no obligations, liabilities or responsibilities under this Lease,
except that DSW Inc. delivered to Landlord a Guaranty dated as of October 1,
2008 under which DSW Inc. guaranteed the performance of Tenant under the Initial
Lease. DSW Inc. delivered the Guaranty as an inducement to Landlord to enter
into the Initial Lease. DSW Inc. hereby consents to this Amendment, and DSW Inc.
hereby affirms and ratifies the Guaranty as to Tenant's performance under the
Lease, as modified by this Amendment.


[signatures appear on the following page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Third Lease Amendment to be
executed on the day and year first written above.


LANDLORD:
4300 VENTURE 34910 LLC,
a Delaware limited liability company


By: 4300 EAST FIFTH AVENUE LLC,
      an Ohio limited liability company,
     its Member


By: JUBILEE-AIRCENTER, L.L.C.,
      a Delaware limited liability company,
      its Managing Member


By: JUBILEE LIMITED PARTNERSHIP,
      an Ohio limited partnership,
      its Managing Member


By: SCHOTTENSTEIN PROFESSIONAL
      ASSET MANAGEMENT CORPORATION,
      a Delaware corporation,
      its General Partner




By: _/s/ Benton E. Kraner____


Print Name: Benton E. Kraner


Title: ___COO_________________________
TENANT:
eTAILDIRECT LLC
a Delaware limited liability company




By: _/s/ William L. Jordan_______________
      William L. Jordan, EVP / General Counsel





[acknowledgments appear on the following pages]




--------------------------------------------------------------------------------








DSW Inc., an Ohio corporation, joins in this Amendment solely for purpose of
paragraph 10 of this Amendment, and for no other purpose. Except for the
obligations of DSW Inc. expressly set forth in paragraph 10 of this Amendment,
DSW Inc. has, and assumes, no obligations, liabilities or responsibilities under
this Amendment. Subject to the foregoing:




DSW INC., an Ohio corporation




By: _/s/ William L. Jordan_______________
William L. Jordan, EVP / General Counsel






--------------------------------------------------------------------------------






Period
Addtnl 1st Flr. Sf
Total 1st Floor SF
1st Floor $/SF/yr
Bsm't SF
Bsm't $/SF/yr
Expansion Space SF
Expansion $/SF/yr
Annual Rent
Monthly Install'ts of Annual Rent
3/1/2013 to 8/31/2013
 
631,396
$2.00
100,000
$0.30
40,000
$5.75
partial year
$126,899.34
9/01/2013 to 8/31/2014
 
631,396
$2.00
100,000
$0.35
40,000
$5.75
$1,527,792.00
$127,316.00
9/01/2014 to 8/31/2015
 
631,396
$2.00
100,000
$0.40
40,000
$5.75
$1,532,792.00
$127,732.67
9/01/2015 to 8/31/2016
 
631,396
$2.00
100,000
$0.50
40,000
$5.75
$1,542,792.00
$128,566.00
9/01/2016 to 9/30/2017
 
631,396
$2.00
100,000
$0.50
40,000
$5.75
partial year
$128,566.00
First Option Term (5yrs.)
 
631,396
$2.40
100,000
$0.50
40,000
$6.25
$1,815,350.40
$151,279.20
Second Option Term (5 yrs.)
 
631,396
$2.70
100,000
$0.50
40,000
$6.75
$2,024,769.20
$168,730.77







